Citation Nr: 1135750	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-00 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2001 for the 30 percent rating for service-connected endometriosis.  

2.  Entitlement to an increased rating for service-connected endometriosis, status post hysterectomy and bilateral salpingo-oophorectomy, currently evaluated as 30 percent disabling.  

3.  Entitlement to an effective date prior to May 9, 1991, for the 50 percent rating for service-connected major depression.  

4.  Entitlement to an increased rating for service-connected major depression, currently evaluated as 50 percent disabling.  

5.  Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted the Veteran's claim for an increased (compensable) rating for service-connected endometriosis, status post hysterectomy and bilateral salpingo-oophorectomy, to the extent that it increased her rating from 0 percent to 30 percent, denied an claim for an increased rating for service-connected major depression, evaluated as 50 percent disabling, and denied a claim for TDIU.  In April 2010, the RO denied claims for an effective date prior to May 7, 2001 for the 30 percent rating for service-connected endometriosis, and for an effective date prior to May 9, 1991, for the 50 percent rating for service-connected major depression.  See April 2010 Supplemental Statement of the Case.  

In April 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of service connection for "bladder and bowel dysfunction and other general urinary problems" as "residual" to service-connected endometriosis, bilateral lower leg disabilities, bilateral foot disabilities, and bilateral knee disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims files include two reports, dated in 1994, which indicate that the Veteran had been enrolled in a VA vocational rehabilitation program.  However, the claims file does not currently contain any VA vocational rehabilitation records.  On remand, an attempt should be made to obtain these records.  See Moore v. Gober, 10 Vet. App. 436, 440 (1997).  

As noted in the introductory paragraph of this Remand, the issues of service connection for bilateral lower leg disabilities, bilateral foot disabilities, and bilateral knee disabilities.  See e.g., March 2011 duty to assist letter.  In addition, at the April 2011 hearing, the Veteran's representative raised the issue of entitlement to service connection for "bladder and bowel dysfunction and other general urinary problems" as "residual" to her service-connected endometriosis.  

The issues on appeal, as well as all of the raised service connection issues, are inextricably intertwined with the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, adjudication of the TDIU claim must be deferred.  

At her hearing, the Veteran testified that she was receiving treatment at the Jesse Brown VA Medical Center (VAMC), as well as from "Dr. D" at "Rush."  Other than a May 2010 statement from Dr. D. of the Rush University Medical Center, the most recent treatment reports of record are dated in 2008.  Under the circumstances, on remand, an attempt should be made to obtain all relevant treatment reports from VA and non-VA health care providers, to include VA treatment from the Jesse Brown VAMC, and treatment from Dr. D., that are not currently of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

In the absence of adequate medical information, VA will schedule an examination for the purpose of assessing the level of disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In this case, the most recent VA examinations are dated in 2008, and neither of the examiners specifically addressed the effects of the Veteran's service-connected disabilities on her ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on remand, the Veteran should be afforded new examinations which address the severity of her service-connected endometriosis, and major depression.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide all necessary information/authorization regarding her participation in a VA vocational rehabilitation program, followed by an attempt to obtain any relevant records, as appropriate.  

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for endometriosis symptoms, and psychiatric symptoms, since 2008, to include treatment at the Jesse Brown VAMC, and treatment from Dr. D at the Rush University Medical Center.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims files.  

3.  After the development discussed in the first two paragraphs of the remand has been completed, the Veteran should be scheduled for a VA examination with an appropriate specialist in order to determine the nature and severity of her major depression.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  The examiner is specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities.    

4.  After the development discussed in the first two paragraphs of the remand has been completed, the Veteran should be afforded a VA examination of her service-connected endometriosis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must state that the C-file has been reviewed in association with the examination.  All necessary tests should be conducted.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-endometriosis.  The examiner is specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities.  

5.  Adjudicate the issues on appeal; prior to adjudicating the TDIU claim, the RO/AMC should adjudicate, or otherwise appropriately dispose of, the claims for service connection for "bladder and bowel dysfunction and other general urinary problems" as "residual" to service-connected endometriosis, bilateral lower leg disabilities, bilateral foot disabilities, and bilateral knee disabilities, and adjudicate the increased rating issues, and earlier effective date issues.  If any of the determinations remains unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



